Case 7:19-cv-00819-TTC-RSB Document 13 Filed 12/22/20 Page 1 of 5 Pageid#: 63




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

JESSIE JAMES WEST,               )
                                 )
      Plaintiff,                 )     Civil Action No. 7:19cv00819
                                 )
v.                               )     MEMORANDUM OPINION
                                 )
MR. DAVID JONES, et al.,         )     By: Hon. Thomas T. Cullen
                                 )            United States District Judge
      Defendants.                )
________________________________________________________________________

       Plaintiff Jessie James West, a Virginia inmate proceeding pro se, filed this civil action

pursuant to 42 U.S.C. § 1983, against Lt. Jones, Officers Vaughn and Holt, and the Patrick

County Jail. West seeks leave to proceed in forma pauperis with this action. Having reviewed

West’s complaint, the court grants his request to proceed in forma pauperis but concludes that

West has failed to state a cognizable federal claim against any of the named defendants.

Therefore, the court will dismiss West’s complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

                                              I.

       West alleges that his legal mail is “continuously being opened without [him] being

present, and without any waiver being signed by [him] to approve them to do this.” (Compl.

¶ E.1 [ECF No. 1].) He further alleges that unnamed officers “lied boldly” (id. ¶ E.2) about

his attorney’s office by saying that the opened mail was sent to the jail already opened. West

states that, after speaking with his attorney’s office, he found out the mail was opened at the

jail. He claims that “apologies come, but nothing is done.” (Id.) As relief, West seeks

immediate transfer to the Halifax County Jail and $30,000.
Case 7:19-cv-00819-TTC-RSB Document 13 Filed 12/22/20 Page 2 of 5 Pageid#: 64




       Although West does not allege any facts against or conduct committed by the named

defendants in his complaint, some of the documents submitted with his complaint mention

the defendants’ names. In two inmate complaint/request forms, West states that defendant

Officer Vaughn opened his legal mail out of his presence on September 28, 2019. (Id. Ex.

[ECF No. 1-1].) On September 29, 2019, in response to one of the requests, Sgt. Cassidy stated

that Officer Vaughn came to him and told him that she had opened West’s legal mail by

mistake because she did not know it was legal mail. Sgt. Cassidy wrote that he and Officer

Vaughn reported the incident to West. (Id.)

       In a letter submitted with his complaint, West states that on October 7, 2019, his legal

mail was opened out of his presence by two non-defendant officers. In response to the letter,

Sgt. Bird states that the mail had been opened by mistake and upon discovering the mistake,

the officers brought the mail to West. Sgt. Bird states that he told the officers to “pay attention

to the legal mail and to follow jail rules from now on.” (Id.) He also sent an email to “all jail

staff about this matter.” (Id.)

       In another inmate complaint/request form submitted with his complaint, West states

that, on October 18, 2019, defendant Officer Holt brought West legal mail that had been

opened out of his presence, and defendant Lt. Jones lied and said that he had called and talked

to West’s attorney who said that it had been sent that way. In response to the request, Sgt.

Webb states that he spoke with Officer Holt and another person and they both confirmed

that the mail did not have West’s attorney’s firm name on the envelope and only had the firm’s

post office box address on it. (Id.)
Case 7:19-cv-00819-TTC-RSB Document 13 Filed 12/22/20 Page 3 of 5 Pageid#: 65




           The court conditionally filed West’s complaint, advised him that his complaint failed

to state a claim against the named defendants, and gave him the opportunity to file an amended

complaint. (See ECF No. 8.) Despite the court granting his request for an extension of time to

file an amended complaint (see ECF No. 11), West never filed an amended complaint.

                                                         II.

           To state a cause of action under § 1983, a plaintiff must allege facts indicating that he

has been deprived of rights guaranteed by the Constitution or laws of the United States and

that this deprivation resulted from conduct committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42 (1988). Because a jail is not a legal entity, it is not a “person”

subject to suit under § 1983 and West cannot maintain this action against the defendant Patrick

County Jail. See McCoy v. Chesapeake Corr. Ctr., 788 F. Supp. 890, 894 (E.D. Va. 1992) (a jail “is

not an individual, a corporation, a partnership, or an unincorporated association. Therefore,

it lacks the capacity to be sued as a jail.”).

                                                        III.

           As a general matter, prisoners have the right to both send and receive mail. See

Thornburgh v. Abbott, 490 U.S. 401, 408 (1974). The First Amendment, as incorporated through

the Fourteenth Amendment, prohibits states from “abridging the freedom of speech.”

 U.S. Const. amend. I. This extends to both government regulations that directly burden

speech and those that have indirect chilling effects. See Washington Post v. McManus, 944 F.3d

506, 516-17 (4th Cir. 2019). Opening an inmate’s legal mail outside of his presence can chill

protected speech.1 Haze v. Harrison, 961 F.3d 654, 658 (4th Cir. 2020).


1   As the Court of Appeals for the Third Circuit has explained, opening legal mail outside of an inmate’s presence
Case 7:19-cv-00819-TTC-RSB Document 13 Filed 12/22/20 Page 4 of 5 Pageid#: 66




        However, isolated incidents of mail mishandling, while not to be condoned, do not rise

to the level of a constitutional violation. See Buie v. Jones, 717 F.2d 925, 926 (4th Cir. 1983) (A

“few isolated instances of plaintiff’s [legal] mail being opened out of his presence” that were

“either accidental or the result of unauthorized subordinate conduct . . . were not of

constitutional magnitude.”); Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003) (“[A]n isolated

incident of mail tampering is usually insufficient to establish a constitutional violation.”);

Gardner v. Howard, 109 F.3d 427, 430-31 (8th Cir. 1997) (isolated, inadvertent instances of legal

mail being opened outside of an inmate’s presence are not actionable).

        In the documents submitted with his complaint, West describes three instances in

which his legal mail was opened outside of his presence. In each instance, the mail was opened

by a different individual and the jail responded to each of West’s complaints about these

incidents by indicating that the legal mail was opened by mistake. West does not contradict

the assertions that the mail was opened out of his presence by mistake. Despite being given

the opportunity to amend his complaint, West has not alleged sufficient facts to state a

constitutional claim against any of the named defendants, and therefore, the court will dismiss

this action pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.2


“strips those protected communications of their confidentiality,” inhibiting the inmate’s “ability to speak,
protest, and complain openly, directly, and without reservation with the court.” Jones v. Brown, 461 F.3d 353,
359 (3d Cir. 2006) (internal quotation marks omitted); see also Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1210 (9th
Cir. 2017) (“When a prisoner receives confidential legal mail that has been opened and re-sealed, he may
understandably be wary of engaging in future communication about privileged matters.”); cf Wolff v. McDonnell,
418 U.S. 539, 577 (1974) (prison’s legal mail policy did not chill protected speech where it required such mail
to be opened in the presence of the inmate, thus “insur[ing] that prison officials will not read the mail.”)

2 The court notes that West does not allege that it is the jail’s policy to open an inmate’s legal mail out of his

presence. Rather, the record supports an inference that doing so is against jail policy. While allegations which
establish a deliberate pattern or practice of opening legal mail outside the inmate’s presence may be sufficient
to state a claim, West’s allegations do not rise to that level. See Haze, 961 F.3d at 659 (finding allegations of 15
incidents of interference with legal mail, in contravention of facility policy and despite the plaintiff’s complaints
Case 7:19-cv-00819-TTC-RSB Document 13 Filed 12/22/20 Page 5 of 5 Pageid#: 67




        The clerk is directed to forward a copy of this Memorandum Opinion and

accompanying Order to Plaintiff and all counsel of record.

        ENTERED this 22nd day of December, 2020.



                                                   __/s/ Thomas T. Cullen______________
                                                   HON. THOMAS T. CULLEN
                                                   UNITED STATES DISTRICT JUDGE




and written grievances, was enough for a reasonable jury to conclude that defendants’ conduct was not negligent
but rather constituted a deliberate pattern or practice).
